Title: To Thomas Jefferson from Joshua Johnson, 25 February 1791
From: Johnson, Joshua
To: Jefferson, Thomas



Sir
London 25 February 1791

On the 19 Instant, Charles Calvil, Carpenter, of the Dolphin, Captn. Richard O’brian, belonging to Messrs. Allens of Philadelphia, who was Captured on her Passage from St. Ubes to America on the 30 July 1785, and carried into Algiers on the 16 August in the same Year, call’d on me; He tells me that he was liberated by Subscription obtained by the British Consul in July last, that when he left Algiers, Six of the Dolphin’s Crew had fallen Sacrifices to the Plague, to wit


Peter Smith
on the 19 January 1787


Robert McGinnis
on the 27 June


John Doren
on the 30. ditto


Edward O’reily
on the 15 May 1788


William
on the 19. ditto


Zachariah Coffin
on the     August



That he left Captn. O’brian, Andrew Montgomery, his Mate, William Patterson, James Hull, Philip Sloan, Patrick Loring, John Robinson, and Jacob Tirionear, Seamen, there, suffering every Hardship, and Inconvenience, particularly since the Allowance made through Mr. Carmichael had been stopt, and which had then been Six Months, owing as he understood to some difference between the Spanish Consul, and Mr. Carmichael. That the Algierenes allowed them only Bread, Olives, and Water, that they employed them in erecting Fortifications, dragging Stone, Timber, and rigging their Cruizers, and frequently compelled them to work in Chains, that when their Days Labour was over, they were with Six or Seven Hundred other Slaves, ordered into a House, and locked up until the next Day, and that this had invariably been the case ever since their being carried in. He likewise assures me that the Dey only allows each man ⅌ Year, a Shirt, a pair of Trousers, a Blanket, and one pair of Slippers, and those of no duration, that they suffer in their Feet much more in the Summer from the Heat of the Pavement than from Cold in the Winter. When Calvil left Algiers, he says that the Captain, Mate, and all the Crew of the Schooner Maria, from Boston, vizt Captn. Isaac Stephens, Alexander Forsyth, Mate, James Cathcart, George Smith, and James Harnet, were living, and in the same wretched Situation with that of Captn. O’brian, and the remainder of his Crew, all of them ready to sink under Despair.
Amongst the many Questions I asked him, I put these, “Whether he discovered any more Friendly Disposition in the Algierenes towards them than at first when taken,” to which he replied in the negative, tho’ he said frequent intimations had been made that was Congress to make any farther Offers for their Ransom, they should considerably lessen their Demands, that when Mr. Lamb was there for the purpose of treating for their liberation, they had no idea that America was so distant from them, and that their hopes was making frequent Captures, and procuring Slaves. I asked him if in his Conversation with his Overseers, or from any other means, he had discovered what would be deemed sufficient to liberate them and what would be the best Steps to pursue. He answered that he understood that the Admiral of their Fleet had exprest a great desire for an American Frigate from 24 to 36 Guns, that the Dey had even given Mr. Logie the British Consul a Commission to purchase one in England, but that he had not succeeded. Such a Ship with some Naval Stores, and a little Money, he thought might secure them, but altho’ he had recovered his Liberty through  the benevolence of the English Consul, yet he would not advise or recommend Application to be made through him, or any other representing an European Nation, that he was certain of their not being friendly to us. I have been thus particular Sir, in giving you the relation of Mr. Charles Calvil, of the situation of our unfortunate, and suffering fellow Citizens, and as Calvil seems desirous to return to Philadelphia, I will promote it all I can, that he may appear before you, confirm this, and give you further Information.
I have the honor to be with perfect Respect, and Esteem Sir Your most Obedt. Hble. Servant,

Joshua Johnson


Calvil is a Scotch Man by Birth.

